UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 13-6910


CLARENCE DUKES,

                  Plaintiff - Appellant,

          v.

RICHARD WILSON, Business Manager,

                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Norman K. Moon, Senior
District Judge. (7:11-cv-00530-NKM-RSB)


Submitted:   October 28, 2013               Decided:   November 5, 2013


Before WILKINSON, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clarence Dukes, Appellant Pro Se. Lara Kate Jacobs Todd, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Clarence      Dukes   appeals    the    district   court’s   orders

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                     We

have     reviewed   the     record   and     find    no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.     Dukes v. Wilson, No. 7:11-cv-00530-NKM-RSB (W.D. Va.

August 28, 2012; May 21, 2013).             We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                       AFFIRMED




                                       2